PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $1,986.80 for goods and services rendered to respondent. Invoices were sent by the claimant to the West Virginia State Penitentiary, but no payment was received.
In its Answer, respondent admits the allegations of fact set forth in the Notice of Claim and states that there were sufficient funds on hand at the close of the fiscal year from which the claim could have been paid.
*239In view of the foregoing, this Court hereby makes an award to the claimant in the amount of $1,986.80.
Award of $1,986.80.